UNITED STATES DISTRICT COURT                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                            DOCUMENT
                                                         ELECTRONICALLY FILED
 KELLY KIRKPATRICK,                                      DOC #:
                                                         DATE FILED: 6/30/2021
                          Plaintiff,

                   -against-
                                                             21-cv-3135 (MKV)
 CITIBANK, NATIONAL ASSOCIATION,
                                                           SCHEDULING ORDER
 EXPERIAN INFORMATION SOLUTIONS,
 INC., TRANS UNION, LLC, and EQUIFAX
 INFORMATION SERVICES, LLC,

                          Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the Initial Pretrial Conference that was previously

scheduled to take place on July 22, 2021 is ADJOURNED to August 12, 2021 at 10:30 AM. The

remaining parties’ joint letter and proposed Case Management Plan is due August 5, 2021.

SO ORDERED.
                                                   _________________________________
Date: June 30, 2021                                MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge




                                              1
